 

AMENDMENT TO PROMISSORY NOTES

 

Dated as of July 20, 2016

 

This Amendment to Promissory Notes (this “Amendment”) is executed and delivered
as of the date first set forth above, (the “Effective Date”), by and between
Carolco Pictures, Inc. (the “Company”), and Alexander Bafer (the “Bafer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Bafer are parties to that certain Replacement
Convertible Promissory Note with a principal amount of $188,597.22 and an issue
date of July 9, 2015 (as attached hereto as Exhibit 1, “Note 1”);

 

WHEREAS, the Company and Bafer are parties to that certain Replacement
Convertible Promissory Note with a principal amount of $155,875.00 and an issue
date of July 9, 2015 (as attached hereto as Exhibit 2, “Note 2”);

 

WHEREAS, the Company and Bafer are parties to that certain Replacement
Convertible Promissory Note with a principal amount of $102,041.67 and an issue
date of July 9, 2015 (as attached hereto as Exhibit 3, “Note 3”);

 

WHEREAS, the Company and Bafer are parties to that certain Replacement
Convertible Promissory Note with a principal amount of $51,076.39 and an issue
date of July 9, 2015 (as attached hereto as Exhibit 4, “Note 4”);

 

WHEREAS, the Company and Bafer are parties to that certain Replacement
Convertible Promissory Note with a principal amount of $45,525.00 and an issue
date of July 9, 2015 (as attached hereto as Exhibit 5, “Note 5”, and together
with Note 1, Note 2, Note 3 and Note 4, the “Notes”); and

 

WHEREAS, the Company and Bafer now desire to amend the Notes as set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. The term “Maturity Date” in Note 1 is hereby amended to be “August 1, 2017”
instead of “October 1, 2015”.

 

2. The term “Maturity Date” in Note 2 is hereby amended to be “August 1, 2017”
instead of “October 1, 2015”.

 

3. The term “Maturity Date” in Note 3 is hereby amended to be “August 1, 2017”
instead of “October 1, 2015”.

 

4. The term “Maturity Date” in Note 4 is hereby amended to be “August 1, 2017”
instead of “October 1, 2015”.

 

1

 

 

5. The term “Maturity Date” in Note 5 is hereby amended to be “August 1, 2017”
instead of “October 1, 2015”.

 

6. The Notes, other than as amended herein, shall remain in full force and
effect.

 

7. Bafer hereby waives any default under each of the Notes through the date
hereof as a result of any amounts payable thereunder not being paid as of
October 1, 2015, and hereby also waives the payment of any Default Interest (as
defined in the respective Notes) through the date hereof as a result of such
failure of payment.

 

8. Each party agrees to execute such documents and perform such further acts as
may be reasonably required to carry out the provisions hereof and the actions
contemplated hereby.

 

9. This Amendment shall be governed by and interpreted in accordance with the
laws of the State of Florida for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass the state courts of the State of Florida in connection
with any dispute arising under this Amendment and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.
Failure of any party to exercise any right or remedy under this Amendment or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto. A
facsimile transmission of this Amendment shall be legal and binding on all
parties hereto. This Amendment may be signed in one or more counterparts, each
of which shall be deemed an original. Copies sent by Adobe portable document
format in an email or by facsimile will be considered as if originals. The
headings of this Amendment are for convenience of reference and shall not form
part of, or affect the interpretation of, this Amendment. If any provision of
this Amendment shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Amendment or the validity or enforceability of this
Amendment in any other jurisdiction. This Amendment may be amended only by the
written consent of the Bafer and the Company. This Amendment, together with the
Original Agreement, represent the entire agreement of the parties with respect
to the matters set forth herein or therein. Any notice required or permitted
hereunder shall be given in accordance with the provisions of the Original
Agreement. Except as specifically set forth herein, the provisions of the
Original Agreement and the exhibits thereto shall remain in full force and
effect and are hereby ratified and confirmed.

 

[Remainder of page intentionally left blank. Signatures appear on following
page]

 

2

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first set forth above.

 

Alexander Bafer           /s/ Alexander Bafer   Name: Alexander Bafer        
Carolco Pictures, Inc.           /s/ David Cohen   Name: David Cohen   Title:
Chief Executive Officer  

 

3

 

 

Exhibit 1

 

Replacement Convertible Promissory Note - $188,597.22

 

 

 

 

Exhibit 2

 

Replacement Convertible Promissory Note - $155,875.00

 

 

 

 

Exhibit 3

 

Replacement Convertible Promissory Note - $102,041.67

 

 

 

 

Exhibit 4

 

Replacement Convertible Promissory Note - $51,076.39

 

 

 

 

Exhibit 5

 

Replacement Convertible Promissory Note - $45,525.00

 

 

 

 